DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 , 17-25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 is unclear as to whether the first and the second diameters are different.  Claim 2 is rejected as depending on claim 1.  Claim 3 recites ranges of diameters that read on different diameters for the first and second nanofibers, and ranges that indicated that the first and second nanofibers could be of the same diameter, such as, for the value of 500 nm, indicated both ranges.
Claims 6-7 are unclear regarding to whether the nano-bids or microspheres are part of the polydopamine layer.  This claim is also unclear as to the material for nano-bids or microspheres.
Claim 9 is unclear as to whether the silver nanoparticles should refer back to the nan0-bides, or as to whether they refer to the same material.
Additional claims are rejected as depending on any of the claims discussed above.
Claim 16 is unclear as to whether the silver is provided on the membrane layer of dopamine.

Claim 18, also lacks the coating step to form the layer on the particular support, which is a distinct support than the support of claim 1.
Claims 19-25 are unclear as to what it is intended. It is unclear at what step is the polyamide membrane formed, e.g. before the application of polydopamine layer, or after.  Dependent claims from claim 19 are unclear and redundant with respect to the application of the polydopamine layer.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 5, 6, 7, 9-12, 13- 26 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al (US 2010515338) in view of lEbahri et al (US 2012/0318731) and Dullaert et al (2013/0256230).  Claim 1 is directed to a composite membrane comprising polymeric nanofibers, as . 
Freeman et al discloses a membrane for fluid purification that has been treated with dopamine, to form a polydopamine coated membrane with a high water flux and high hydrophilicity (abstract, paragraphs [0005]-[0011])).  The polydopamine layer or coating is disclosed as having antifouling properties [0030-[0031]). The support membrane or the treated membrane is disclosed as made from polymeric materials (paragraphs [0038]-[0039]); the support or membrane is selected as a reverse osmosis, an UF or MF membrane (paragraph [0034]-[0036]).  The membrane coating can be performed by immersing the membrane in the dopamine polymerization solution, e.g. the polydopamine is formed in situ (pararaphs0041]-[0042]). This reference further teaches using the coating of polydopamine method on a variety of membranes regardless of the material, which allows it to be added to any membrane (paragraph [0030]). Freeman et al does not teach the membrane to be coated or support membrane as a fibrous support with the specifications as claimed; however teaches the use of UF or MF membranes of any type of surfaces as the base membrane to be modified to make it highly hydrophilic.
Elbahri et al teach ultrafiltration or microfiltration membranes for liquid separation, such as water treatment, made from nanofibers, more specifically electrospun nanofiber (abstract, paragraphs [002], [0011]-[0012], [00120], [0024]).  The fibers are made from at least one polymer, and have a diameter of 50nm to 800 nm, more particular 100nm to 650 nm (paragraph [0035], which covers the range of the mixture of nanoparticles ranges as in claim 1, and claim 3 in current invention.  The particular porosity is not disclosed; however, the membrane is microporous and is made of similar fibers diameter, therefore, the skilled artisan at the time this invention was made would have been able to predict that the filter membrane made from fibers diameter of 100 and fibers diameters of 500 (within 
Dullaert et al , discussed in the prior office action further teach a membrane including a nanoweb layer made of polymeric nanofibers; the fibers diameter are within the claimed diameter range, the nanoweb porosity are disclosed (abstract, paragraphs [0029]-[0033]).  The nanoweb layer of the membrane is further coated with antifouling compound; the membrane is hydrophilic (paragraphs [0080]-[0082]). the addition of nanoparticles into the coating antifouling layers, such as AG(silver nanoparticles is further disclosed ([0081]).  The hydrophilic layer can be selected between a list of hydrophilic polymers, such as polyvinylpyrrolidone.  The membrane have a thickness as in claim 2 (Table 2). This reference fails to provide the nanofiber membrane with polydopamine; however, the skilled artisan at the time this invention was made would have been motivated to select nanofibrous membrane with ultrafiltration or microfiltration properties, as the nanofibrous membrane in Elbahri et al or Dullaert et al, as  support for the membrane in Freeman et al, since it is requires that the membrane be a separation membrane with ultrafiltration or microfiltration properties, and since Freeman is open to use any other membrane surface as the membrane support for the improving to increase hydrophilic properties by the coating with the polydopamine, a d to further increase membrane chemical resistance and antifouling properties and flux increase, as suggested in Freeman et al.
Elbahri et al further teaches the incorporation of nanoparticles into the nanofibers, the nanoparticles can be selected and silver (Ag+) nanoparticles (paragraph [0027]-[0031], [0035]).  
As to claim 2, the membrane thickness is disclosed in Dullaert et al (table 2).  The skilled artisan at the time this invention was made would have been motivated to control the thickness of the polydopamine membrane, for adjusting the total thickness of the membrane to produce a desired flux and hydrophilic properties and membrane flux.

As to claims 4-5, the references discussed above teach the nanofibers as hydrophilic or hydrophobic, see Dullaert et al (paragraph [0069]-[0071]), and Elbahri et al (paragraph [0032]-[0033]). 
As to claims 6-7, the nano-beads, spheres or silver nanoparticles are disclosed in Dullaert et al, (paragraph [0081]), and Elbahri et al, as discussed above (see paragraph [0041]).
Claims 9 and 10 are covered by the discussion of claims 6 and 7, and especially by the Dullaert et al.; the later reference suggests incorporating the silver or metal particles as part of the antifouling layer (paragraph [0081]).  The skilled artisan substituting the antifouling layer of hydrophilic polymer disclosed in Dullaert et al, such as polyvinylpyrrolidone, by a high hydrophilic compound as the polydopamine of   Freeman et al, would have been motivated to incorporate the silver or metal nanoparticles in the polydopamine layer, as incorporating in the antifouling hydrophilic layer is suggested in Dullaert et al.
The size of the silver particles or metal particles are disclosed by Elbahri et al (paragraph [0041], and [0065]). The percentage of the silver particles are not specifically limited; however, the skilled artisan at the time this invention was made would have been motivated to control the amount of the silver particles in the membrane depending on the antimicrobial conditions required by the membrane, as depending on the degree of contamination of the water or liquid to be treated.  Since it is known that silver on the membrane provides antibacterial properties.
As to claims 13, and 16, inserting the membrane in conventional water treatment apparatus, e.g. including screen support for retaining large particles that may enter the membrane would have been obvious to one skilled in the ordinary art, for preventing membrane damage.  The references above suggest the filter coated with polydopamine for water filtration, as discussed above.

As to claim 26, the nanofiber layer are made by spinning the solutions forming the fibers of different diameters in a single layer in the process of Dullaert et al,discussed above.
As to claim 17, the process of making the membrane of fibrous materials with the conditions in the fibrous filter of claim 1 is disclosed in Dullaeart et al, as discussed in the record, and in the discussion above, e.g. making the filter by electrospinning, and adjusting the application to produce the nanofibers with diameter within the claimed range, to produce a membrane with the claimed porosity and pore size (see entire reference or examples). 
Claim 18 is not directed to the membrane with the fibrous support of claim; however, uses a conventional support made by a process of making porous support conventional in the art.  Freeman et al discloses using conventional support ultrafiltration or microfiltration membranes, such as polysulfone membranes to modify the surface of the support to a highly hydrophilic membrane by coating the support with polydopamine solution, as discussed above (abstract, paragraph [0038]).
The rejection of claims 19-25 is in the record is maintained. Freeman et al. teaches the modification of RO polyamide membranes by coating with the antifouling layer of polydopamine, therefore, making a polyamide membrane as conventional in the art and selecting microporous fibrous or non-fibrous support, and further applying the layer of polydopamine will have been obvious over Freeman et al or the combination of references discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,812,238 (Cadotte el al). teaches the process of making polyamide membranes and treating the membrane with nitrous acid.  Additionally cited references teach the treatment of different .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 












Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Randhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANA M FORTUNA/Primary Examiner, Art Unit 1779